Citation Nr: 1507153	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  09-33 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an effective date earlier than May 14, 2008, for service connection for erectile dysfunction.  

2.  Entitlement to an effective date earlier than May 14, 2008, for special monthly compensation based on loss of use of a creative organ.  

3.  Whether new and material evidence has been received to reopen a claim for service connection for a pancreatic disability (claimed as pancreatic pain).

4.  Entitlement to service connection for a pancreatic disability. 

5.  Entitlement to service connection for diabetes mellitus, to include as secondary to a pancreatic disability.  

6.  Entitlement to service connection for arthritis of the first metatarsophalangeal joint.

7.  Entitlement to service connection for arthritis of right tibiotalar joint with residuals of tendonitis.

8.  Entitlement to service connection for plantar fasciitis.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1985 to May 1996.  The Veteran was thereafter retained on the temporary disabled retired list (TDRL) until May 2001.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2007 and June 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Veteran testified at a hearing before the undersigned Veterans' Law Judge (VLJ) in August 2014.  A transcript of that proceeding has been associated with the claims file.
The issue of entitlement to service connection for right foot plantar fasciitis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The earliest communication or action indicating intent to file a claim for service connection for erectile dysfunction was received May 14, 2008.  

2.  The Veteran's claim for entitlement to service connection for a pancreatic disability was last denied in an August 1996 rating decision; the Veteran did not perfect an appeal nor was any new and material evidence submitted within the appeal period.

3.  Evidence received since the final August 1996 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a pancreatic disability.

4.  Resolving all doubt in favor of the Veteran, his current pancreatic disability, diagnosed a chronic recurrent pancreatitis, pancreatic insufficiency, and pancreatic steatorrhea, initially manifested during active service.  

5.  The Veteran's diabetes mellitus is proximately due to his service-connected pancreatic disability.  

6.  The Veteran's arthritis of the right first metatarsophalangeal joint manifested to a compensable degree within one year of discharge from service with a continuity of symptoms since service. 

7.  The Veteran's arthritis of the right tibiotalar joint with residual tendinitis and plantar fasciitis manifested to a compensable degree within one year of discharge from service with a continuity of symptoms since service.

CONCLUSIONS OF LAW

1.  The criteria for an effective dysfunction date prior to May 14, 2008, for the award of service connection for erectile, are not met.  38 U.S.C.A. §§ 5101(a), 5110 (West 2014); 38 C.F.R. §§ 3.1(p) (r), 3.155(a), 3.400 (2014).

2.  The criteria for an effective date prior to May 14, 2008, for the award of special monthly compensation based on loss of use of a creative organ are not met.  38 U.S.C.A. §§ 1114(k), 5110 (West 2014); 38 C.F.R. §§ 3.155(a), 3.350, 3.400 (2014).

3.  The August 1996 rating decision that denied service connection for a pancreatic disability is final.  38 U.S.C.A. § 7105(c) (West 1991), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1996); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

4.  Evidence received since the final August 1996 rating decision is new and material; the criteria to reopen the claim for service connection for a pancreatic disability have been met.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).

5.  The criteria for service connection for a pancreatic disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2014).

6.  The criteria for service connection for diabetes mellitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

7.  The criteria for presumptive service connection for arthritis of the right first metatarsophalangeal have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 4.71a, Diagnostic Codes 5003, 5010, 5284 (2014).

8.  The criteria for presumptive service connection for arthritis of the right tibiotalar joint with residual tendinitis have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 4.71a, Diagnostic Codes 5003, 5010, 5271 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2014).  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, the United States Court of Appeals for Veterans' Claims (the Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  18 Vet. App. 112, 120-21 (2004). 

In letters dated in March 2006, June 2007, August 2007, and October 2008, VA satisfied its duty to notify the Veteran.  Specifically, the letters notified the Veteran of the information and evidence necessary to substantiate the claims; information and evidence that the VA would seek to provide; information and evidence that the Veteran was expected to provide; and about the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has satisfied its duty pursuant to 38 U.S.C.A § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2014) to assist the Veteran.  The Veteran's service treatment, VA treatment records, and private treatment records are of record.  During the applicable appeal period, VA provided the Veteran with VA examinations in June 1996, January 2007, and March 2009.  The examination reports reflect that the VA examiners reviewed the Veteran's claim file, conducted appropriate examinations, rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and provided sufficient information to evaluate the Veteran's disabilities.  The Board finds that the VA examination reports are adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board acknowledges that there are may be outstanding VA treatment records that have not been associated with the claims file.  However, the Board finds that the Veteran is not prejudiced by the absence of those records as it pertains to the issues decided herein.  Specifically, as the Board grants entitlement to service connection for a pancreatic disability, diabetes mellitus, arthritis of the first metatarsophalangeal, and arthritis of the right tibiotalar joint with residual tendinitis, those claims are granted in full and any failure in VA's duty to assist is not prejudicial.  With regard to the Veteran's claims for earlier effective dates, the VA treatment records are not pertinent.  Even assuming, arguendo, that VA treatment records revealed an earlier diagnosis of erectile dysfunction, the effective date for grant of service connection for erectile dysfunction could not predate receipt of the Veteran's claim for service connection.  See 38 C.F.R. § 3.400 (2014) (stating the effective date of an award will be the date of receipt of the claim or the date entitlement arose, whichever is the later).  Accordingly, there is no prejudice to the Veteran with proceeding to adjudicate those issues on the current record. 

Based on the foregoing, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulation.  The Board will therefore review the merits of the Veteran's claims, de novo.  

Pursuant to 38 C.F.R. § 3.103(c)(2) (2014) a VLJ who conducts a hearing must fulfill two duties.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the hearing, the Veteran was assisted by an accredited representative from the Veterans of Foreign Wars of the United States.  The representative and the VLJ asked questions to draw out relevant evidence in support of the Veteran's appeal.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran and his representative, through testimony and questioning demonstrated actual knowledge of the elements necessary to substantiate his claim.  Neither the representative nor the Veteran have suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2014) such that the Board may adjudicate the claim based on the current record..

Earlier Effective Dates for Erectile Dysfunction 

The Veteran and his representative assert that an effective date prior to May 14, 2008 is warranted for service-connection for erectile dysfunction and special monthly compensation based on loss of use of a creative organ.  Specifically, at his hearing the Veteran testified that he originally filed his claim for service connection for erectile dysfunction in 2006 and that his claims file was lost and had to be rebuilt after a VA employee, who had been working on his claim, passed away. 

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 (West 2014) and 38 C.F.R. § 3.400 (2014).  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection or a claim reopened after final adjudication "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  38 U.S.C.A. § 5110(a) (West 2014).  The implementing regulation clarifies this to mean that the effective date of an evaluation and an award of compensation based on an original claim or a claim reopened after final disallowance "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  38 C.F.R. § 3.400 (2014).

With a claim for service connection, the effective date of an award will be (1) the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service or (2) the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2014). 

The provisions of 38 U.S.C.A. § 5101(a) (2014) mandate that a claim must be filed in order for any type of benefit to be paid.  A "claim" includes a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2014).  The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r) (2014).  

In a May 14, 2008 statement, the Veteran requested service connection for erectile dysfunction.  The Veteran was provided a QTC medical examination on March 19, 2009.  The QTC examiner confirmed the Veteran's diagnosis of erectile dysfunction and opined that it was at least as likely as not related to the Veteran's service-connected hypertension.  A June 2009 rating decision granted service connection for erectile dysfunction and SMC based on loss of use of a creative organ effective May 14, 2008.  The Veteran noted that he had been prescribed AndroGel on November 7, 2007 to treat his erectile dysfunction.  In an August 2009 statement, the Veteran stated that he disagreed with the effective dates assigned in the June 2009 rating decision because his doctor had been prescribing erectile dysfunction Levitra for over 2 years, had experienced erectile dysfunction for approximately 5 years, and had initially been treated with AndroGel.  

At his August 2014 hearing, the Veteran testified that he initially began having problems with erectile dysfunction in 1999 and submitted a claim for service connection in 2006.  He asserted that VA lost his records when the VA employee assisting him with his claim passed away.  He further stated that his entire claims file had to be rebuilt.  He stated that he repeatedly called VA to inquire about his claim, but VA would not tell him the status of his claim.  He noted that during this period, he had numerous personal and family problems, including deaths in his family, and that when life settled down he refilled his claim in 2008.  

After considering all the evidence of record, the Board finds that the evidence is against granting effective dates prior to May 14, 2008.
There is a presumption of regularity that public officers perform their duties correctly, fairly, in good faith, and in accordance with law and governing regulations.  Marsh v. Nicholson, 19 Vet. App. 381 (2005); Crain v. Principi, 17 Vet. App. 182 (2003).  The presumption of regularity applies to procedures at the VA regional offices.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  Given the presumption of regularity that applies to VA operations, had the Veteran filed a claim for service connection for erectile dysfunction with the VA prior to May 14, 2008, a record of that communication would have been associated with the claims file in the ordinary course of business.  Moreover, had the Veteran's claims file been lost and rebuilt, as the Veteran asserts, a record of those actions would have been documented in the claims file.  The statements and testimony by the Veteran, standing alone, are insufficient to rebut the presumption of regularity.  Id. at 274 (holding that "clear evidence to the contrary" is required to rebut the presumption of regularity).  Under the presumption of regularity, the absence of documentation may be taken as proof that that the Veteran did not file a claim for service connection for erectile dysfunction prior to May 14, 2008.

In the absence of a formal or informal claim for entitlement to service connection for erectile dysfunction prior to May 14, 2008, the Board finds that the preponderance of the evidence is against the Veteran's claims for an earlier effective date for grant of service connection for erectile dysfunction.  

With regard to the Veteran's claim for an earlier effective date for SMC, VA law provides that entitlement to SMC is warranted if a Veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of one or more creative organs.  38 U.S.C.A. § 1114(k) (West 2014); 38 C.F.R. § 3.350(a) (2014).

In addition, the VA Adjudication Procedure Manual also permits an award for special monthly compensation based on loss of use of a creative organ in a male Veteran if medical evidence of records shows the loss of erectile power secondary to a disease process, such as hypertension.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section H, Topic 39, Block cc.

In the instant case, erectile dysfunction secondary to service-connected hypertension was the basis of the award for SMC based on loss of use of a creative organ.  The predicate service-connected disability upon which SMC was based was granted service-connection effective May 14, 2008.  The effective date for an award of SMC cannot predate the effective date for service connection for erectile dysfunction.  Therefore, the claim for an effective date earlier than May 14, 2008, for the award of SMC, based on loss of use of a creative organ, must also be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).

Consequently, the benefit-of-the-doubt rule does not apply, and the claims for an earlier effective date for service connection for erectile dysfunction and for SMC, based on loss of use of a creative organ, must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).

New and Material Evidence - Pancreatic Disability

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A (West 2014) shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108 (West 2014).  See 38 U.S.C.A. § 5103A(f) (West 2014).  Reopening a claim for service connection that was previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108 (West 2014); Evans v. Brown, 9 Vet. App. 273, 285 (1996).

New evidence means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156(a) (2014).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  The Court held that in determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  The Court has also held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held that the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) (2014) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108 (West 2014).  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  To determine whether new and material evidence has been received, it is necessary to consider all evidence added to the record since the last time the claims were denied on any basis in conjunction with the evidence already of record.  Id.  

In April 1996, the Veteran filed a claim to establish service connection for pancreatic pain (among other claims).  The Veteran's claim was denied in a July 1996 rating decision.  Within one year of the rating decision, new and material evidence was received.  The Veteran's claim was readjudicated and denied in an August 1996 rating decision on the basis that there was no evidence of a current disability.  During the appeal period, the Veteran submitted new and material evidence.  Although the Veteran was notified of this rating decision and his appellate rights, he did not appeal.  Additionally, new and material evidence in support of the claim was not received within the appeal period.  As such, the August 1996 rating decision became final.  38 U.S.C.A. § 7105(c) (West 1991), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1996); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

In January 2006, the Veteran filed a petition to reopen his claim for service connection for a pancreatic disability.  In a March 2007 rating decision, the AOJ reopened the Veteran's claim but denied it on the merits, finding that although the Veteran had a diagnosis of chronic pancreatitis, it was not related to active service.  The Veteran timely appealed.  

Although the rating decision on appeal granted the Veteran's petition to reopen, the Board is required to address the issue of new and material evidence in the first instance.  If the Board determines that new and material evidence has not been received, the adjudication of the claim ends, and further analysis is neither required nor permitted.  Any decision that the AOJ may have made with regard to a new and material claim is not binding on the Board.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  

Evidence received since the last final August 1996 rating decision includes March 2009 and January 2007 VA examination reports, lay statements, Army hospital medical records, and private treatment records.  The evidence is new, in that it was not previously of record at the time of the August 1996 rating decision.  Moreover, the Army medical center records and private treatment records are material because they indicate that the Veteran was diagnosed with chronic recurrent pancreatitis and experienced multiple episodes of pancreatitis since his discharge from active service.  As this evidence goes to a previously unestablished element for service connection, a current diagnosis and a nexus to service, the Board finds that new and material evidence has been received.  Shade, 24 Vet. App. at 117.  On that basis, the Veteran's claim of entitlement to service connection for a pancreatic disability is reopened.

Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b) (2014).  In addition, service connection may also be granted based on a post-service initial diagnosis of a disease, where a physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d) (2014).  

Additionally, where a Veteran has served 90 days or more, specifically enumerated disorders, including arthritis, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014). 

Under section 3.310(a), service connection may be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  With respect to aggravation, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease or injury, will be service connected.  38 C.F.R. § 3.310(b) (2014).

In this regard, in order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Pancreatic Disability

The Veteran claims that his current pancreatic disability is related to active service.  

There is conflicting medical evidence of record.  A March 2009 VA examination report noted that the Veteran did not presently have acute pancreatitis.  However, post-service Army medical records, private treatment records, and June 1996 and January 2007 VA examination reports note that the Veteran was treated for recurrent pancreatitis and had been diagnosed with recurrent pancreatitis, pancreatic insufficiency, and pancreatic steatorrhea.  While the Board acknowledges that the Veteran did not have acute pancreatitis at his most recent VA examination, the Board finds that the weight of the evidence indicates that the Veteran has a chronic pancreatic disability.  Accordingly, the first Hickson element is satisfied.  

With respect to the second Hickson element, in-service incurrence or aggravation, the Veteran's STRs indicate that he was hospitalized for acute pancreatitis in February 1994.  An April 1995 STR indicated that the Veteran had a history of acute pancreatitis that was likely related to gallstones and his prescribed Lisinopril.  Thereafter, a January 1996 STR noted that the Veteran was prescribed Pancrease (Pancrelipase), which is a pancreatic enzyme replacement drug used to treat individuals who do not produce enough pancreatic enzymes.  See "Up To Date" medical database.  Thus, the second Hickson element is satisfied.

With regard to the final Hickson element, a medical nexus, the Board notes that the VA examination reports of record do not contain an etiological opinion linking the Veteran's current pancreatic disability to his acute pancreatitis in-service.  Nevertheless, the Board finds that the weight of the probative evidence favors granting service connection. 

The Veteran's March 1996 physical evaluation board report noted that the Veteran was diagnosed with irritable bowel syndrome, mild carbohydrate malabsorption, and mild fat malabsorption, all of which rendered him unfit for duty.  With regard to pancreatitis, the report noted that the Veteran was admitted to Tripler Army Medical Center in February 1994 with epigastric pain, nausea, vomiting, and elevated amylase and lipase levels consistent with acute pancreatitis.  No clear etiology was determined, but physicians believed it was likely related to gallstones because of a lack of other inciting factors and a positive Murphy's sign on physical examination.  A CT scan two weeks later revealed that the Veteran's acute pancreatitis had resolved.  The Veteran continued to experience right upper quadrant pain, but a March 1994 pancreatogram was negative for evidence of acute pancreatitis.  The Veteran was diagnosed with chronic cholecystitis, and a laparoscopic cholecystectomy was performed in February 1995.  The Veteran continued to experience chronic diarrhea and abdominal pain.  A 24-hour fecal fat evaluation revealed a stool osmolar gap with some evidence of carbohydrate and fat malabsorption with a nonspecific etiology.  However, his symptoms were consistent with a motility disorder such as irritable bowel syndrome.  The medical board determined that with a normal abdominal CT scan and pancreatogram, and in the absence of diabetes mellitus, it did not appear that the Veteran had a pancreatic insufficiency or chronic pancreatitis.  It was noted that bentiromide testing was not available, but it was deemed unnecessary based on the medical board's findings.  

In various lay statements, the Veteran reported that subsequent to his discharge he experienced chronic diarrhea, abdominal pain, and recurrent pancreatitis.

At his June 1996 VA examination, the Veteran reported that he had ongoing chronic diarrhea, which he believed was caused by a pancreatic insufficiency stemming from his gallbladder removal.  The examiner noted that the Veteran's description of his stools suggested carbohydrate digestion problems.  The examiner noted the Veteran's in-service gastrointestinal evaluations and treatment with pancreas and lipase.  The examiner noted that the Veteran's in-service episodes of hypoglycemia suggested that his pancreas was the source of his symptoms.  The Veteran was diagnosed with pancreatic insufficiency with malabsorption syndrome.  

A March 2006 treatment record by Dr. Delerme, M. D., of Dwight D. Eisenhower Army Medical Center noted that the Veteran had brought in his medical records and all current medications for review.  Dr. Delerme noted that the Veteran had a history of chronic diarrhea following multiple episodes of pancreatitis from 1993 to 2002.  After examining the Veteran and reviewing his medical records, Dr. Delerme diagnosed the Veteran with chronic recurrent pancreatitis, pancreatic insufficiency, and pancreatic steatorrhea.

In a March 2006 letter, Dr. Delerme stated that since the Veteran's original in-service episode of acute pancreatitis, he had been hospitalized at least six times for pancreatitis.  She noted that he had been diagnosed with pancreatic insufficiency and continued to experience diarrhea, alternating episodes of elevated blood sugar, and severe hypoglycemia, and required ongoing treatment with Imodium, Robinul, and Pancrease. 

An April 2006 treatment record from Henry Medical Center noted that the Veteran had a history of 13-15 episodes of pancreatitis, but a current abdominal scan was negative for evidence of acute pancreatitis.  The Veteran was discharged and instructed to take two capsules of Pancrease three times per day.  

The Veteran was provided a QTC medical examination in January 2007.  The Veteran reported that he had recurring pancreatitis since approximately 1993 and that his symptoms included runny stools, nausea, vomiting, right upper quadrant pain, and uncontrollable blood sugar.  Upon examination, the Veteran had tenderness to palpation in his mid and lower abdominal quadrants.  The examiner noted that the Veteran required pancreatic enzyme supplements and insulin, and that there was evidence of continuing pancreatic insufficiency between acute pancreatic flare-ups.  

In a May 2007 correspondence, the Veteran's endocrinologist, Dr. Watts, M. D., stated that the Veteran was diagnosed with pancreatitis in 1993 and had been assessed with pancreatic insufficiency in 1994.  Dr. Watts explained that pancreatic insufficiency results in fat and carbohydrate malabsorption.  He further noted that the Veteran continued to experience abdominal pain and chronic diarrhea due to his pancreatic insufficiency.  

In an August 2007 statement L. R., a medical specialist from Tripler Army Medical Center, stated that the Veteran was admitted to Tripler in February 1994 for pancreatitis.  She noted that since that time he had been admitted several times to various hospitals for episodes of recurrent pancreatitis.  In an August 2007 statement, F.W. noted that he served with the Veteran and remembered picking him up from Tripler after he had been admitted for pancreatitis.  He further noted that that he was aware, that since the Veteran's separation from service, the Veteran had been hospitalized numerous times for pancreatitis.  

In a May 2009 letter, Dr. Watts noted that the Veteran was first diagnosed with acute pancreatitis in 1993 while on active duty.  Thereafter, the Veteran experienced recurrent episodes of pancreatitis from 1993 to 2006 and was diagnosed with recurrent pancreatitis prior to his final discharge from the TDRL in May 2001.

The Board acknowledges that the June 1996 VA examiner, the January 2007 QTC examiner, Dr. Watts, and Dr. Delerme did not specifically address or opine whether the Veteran's current pancreatic disability was related to active service.  Nevertheless, the Board finds that the Veteran provided competent and credible statements that his pancreatic disability first manifested during active service and continued since that time.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (noting that lay testimony is competent to establish the presence of observable symptoms). A veteran's lay statements may be sufficient evidence in any claim for service connection.  38 C.F.R. § 3.303(a) (2014) ("Each disabling condition shown by a veteran's service records, or for which he seeks a service connection[,] must be considered on the basis of ... all pertinent medical and lay evidence."); see 38 U.S.C. § 1154(a) (West 2014) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").

Moreover, the medical evidence of record supports the Veteran's assertions of ongoing pancreatic symptoms since service.  Shortly after his discharge from active duty the Veteran was diagnosed with recurrent pancreatitis and pancreatic insufficiency.  The medical and lay evidence demonstrates that during and since active service the Veteran was treated with pancreatic enzymes and after his discharge from active duty, the Veteran continued to experience countless recurrent episodes of pancreatitis.  Accordingly, the Board finds that it is at least as likely as not that the Veteran's pancreatic disability is etiologically related to his military service.  

Diabetes Mellitus

The Veteran claims that his current diabetes is related to his military service or one of his service connected disabilities.  
As noted above, pursuant to 38 C.F.R. § 3.310(a) (2014), service connection may be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disease or injury.  Id.  Private treatment records indicate that the Veteran was diagnosed with diabetes mellitus.  Additionally, the Board has granted service-connection for a pancreatic disability. 

Accordingly, the Veteran's claim turns on whether his diabetes mellitus is proximately due to his service-connected pancreatic disability.  The June 1996 VA examination report noted that the Veteran had experienced episodes of hypoglycemia secondary to his pancreatic insufficiency.  The January 2007 QTC examination report also noted that the Veteran had been diagnosed with diabetes in approximately 2002, secondary to his chronic pancreatitis.  In a May 2009 letter, Dr. Watts opined that the Veteran developed diabetes mellitus secondary to his recurrent pancreatitis.  In a September 2013 affidavit, Dr. Watts stated that he initially treated the Veteran while he was on the TDRL, prior to May 2001, for various problems including pancreatic attacks and the Veteran subsequently developed diabetes.  Dr. Watts noted that pancreatitis can progress into the development of diabetes mellitus because the pancreas was the organ that controls insulin production and when it was irritated, such as during a pancreatic attack, it becomes difficult for the body to control insulin levels.  

In light of the above evidence and in the absence of any contrary nexus evidence, the Board finds service connection for diabetes mellitus is warranted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.310(a) (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Arthritis of the First Metatarsophalangeal Joint and the Tibiotalar Joint 

The Veteran asserts that he has current right foot and ankle disabilities related to his military service.  As there is considerable overlap between the two claims, factually and legally, the Board will address them together. 

VA and private treatment records, as well as post-service Army Medical Center records, indicate that the Veteran was diagnosed with degenerative joint disease (DJD) or arthritis of the right foot and arthritis of the tibiotalar joint with residual tendonitis.  Accordingly, the first Hickson element is met.  

With regard to an in-service event, injury, or disease, the Veteran asserts that during service a heavy piece of equipment fell onto his lower body, including his right foot and leg.  A December 1987 STR noted that the Veteran reported bilateral foot pain after dropping a 300-pound steel condenser.  The Veteran was noted to have decreased range of motion, minor swelling, and pain on palpation.  An August 1989 STR also noted reports of right foot pain and an October 2005 STR stated that the Veteran reported right lower extremity pain and had a history of right ankle fracture.  It was noted that his lower extremity swelling might be related to a post-traumatic soft-tissue edema of lymphatic or chronic venous injury.  Accordingly, the Board finds that the second Hickson element is satisfied.  

With regard to the final element, the Board notes that for chronic conditions such as arthritis or DJD, the condition will be presumed to have been incurred in service if the condition manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

At his June 1996 VA examination, the Veteran reported that he sustained a contusion of the dorsum aspect of his right foot when a heavy object fell on him.  He indicated that he sustained a hairline fracture and was treated conservatively, but that his foot continued to swell up and was painful.  X-rays taken in conjunction with the June 1996 VA examination revealed mild degenerative changes of the first metatarsophalangeal joint bilaterally and osteophytes at the anterior aspects of the distal tibias bilaterally.  The impression was degenerative changes involving the first metatarsophalangeal joint and tibiotalar joint bilaterally.  Additionally, a VA medical center problem list noted that the Veteran had DJD of the right foot. 

A February 2007 QTC examination report noted the Veteran had foot and ankle pain for approximately 18 years.  It was noted that the condition was due to an injury incurred aboard a United States naval vessel when a water pump was dropped on the Veteran's foot and leg.  The examiner noted that since the Veteran's injury he experienced weakness, difficulty standing, stiffness, reduced range of motion, and swelling with prolonged use.  The examiner confirmed the Veteran's prior diagnosis of bilateral DJD of the right first metatarsophalangeal joint and noted that the former VA diagnosis of DJD of the right tibiotalar joint was changed to DJD of the tibiotalar joint with residuals of bilateral ankle tendinitis.  With regard to the changed diagnosis, the examiner noted that the Veteran reported a history of blunt trauma to his bilateral ankle and feet and continued to experience persistent ankle and foot pain, which was aggravated by ambulation.  The examiner noted that objectively the Veteran had tenderness and decreased range of motion in his bilateral ankle and hind feet.  

After reviewing the evidence of record, the Board concludes that service connection for arthritis of the first metatarsophalangeal joint and arthritis of the tibiotalar joint with residual tendinitis is warranted under the regulations for presumptive service connection for chronic disorders manifested to a compensable degree within one year of discharge from service.  

Specifically, x-rays within one year of the Veteran's discharge from service confirmed arthritis of the Veteran's first metatarsophalangeal and tibiotalar joints.  Moreover, the January 2007 QTC examiner noted that the Veteran's dorsiflexion was limited to 8 degrees and his plantar flexion was limited to 15 degrees, which would warrant a compensable rating under the rating schedule.  See 38 C.F.R. § 4.71, Plate II (2014) (noting that normal dorsiflexion is 0 degrees to 20 degrees and normal plantar flexion is 0 degrees to 45 degrees); 38 C.F.R. § 4.71a, Diagnostic Codes 5003 (2014) (stating that degenerative arthritis established by x-ray findings is rated based on limitation of motion under the appropriate diagnostic code), Diagnostic Code 5271 (providing for a compensable rating when there is moderate limitation of motion of the ankle).  

With regard to the arthritis of the Veteran's first metatarsophalangeal joint, the first metatarsophalangeal joint is the joint between the metatarsal and the phalanges of the great toe.  See 38 C.F.R. § 4.71a, Plate IV (2014).  The June 1996 VA examination report noted that the Veteran had subjective complaints of swelling and pain.  The January 2007 QTC examiner noted that due to his foot injury, the Veteran had persistent foot pain, painful motion of his right foot and toes, and was limited in standing and walking due to his foot and ankle pain.  The examiner did not record specific range of motion findings.  While degenerative arthritis is generally rated as limitation of motion for the applicable joint, VA's Schedule for Rating Disabilities does not contain a diagnostic code addressing limitation of motion of the metatarsophalangeal joint.  Nevertheless, Diagnostic Code 5284, foot injuries, other, is a general Diagnostic Code under which a variety of foot injuries may be rated.  Diagnostic Code 5284 dictates that a moderate foot injury warrants a compensable rating.  In light of the Veteran's assertions of painful use and swelling and the January 2007 examiner's opinion that the Veteran's first metatarsophalangeal joint disability limited standing and walking, the Board finds that the Veteran's arthritis of the first metatarsophalangeal joint manifested in at least a moderate foot disability within one year of his separation from service.  

As arthritis of the right first metatarsophalangeal and tibiotalar joint manifested to a compensable degree within the one-year presumptive period following the Veteran's discharge from active service, presumptive service connection is warranted.  


ORDER

Entitlement to an effective date earlier than May 14, 2008, for the award of service connection for erectile dysfunction, is denied.

Entitlement to an effective date earlier than May 14, 2008, for the award of SMC, based on loss of use of a creative organ, is denied.

New and material evidence having been received, the claim of entitlement to service connection for a pancreatic disability is reopened.

Entitlement to service connection for a pancreatic disability is granted.

Entitlement to service connection for diabetes mellitus is granted.
Entitlement to service connection for arthritis of the first metatarsophalangeal joint is granted.

Entitlement to service connection for arthritis of the right tibiotalar joint with residual tendinitis is granted. 


REMAND

After a review of the record, the Board finds that additional development is needed prior to adjudicating the Veteran plantar fasciitis claim.  Although the January 1997 and March 2009 examiners diagnosed the Veteran with plantar fasciitis, neither examiner rendered an etiological opinion.  Accordingly, the examination reports are inadequate for adjudicating the Veteran's claim and a remand for a VA examination is warranted.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (stating that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

The Board also notes that there may be outstanding evidence pertinent to the Veteran's appeal.  Specifically, the most recent VA treatment record is dated in September 1996.  Additionally, the evidence of record indicates that the Veteran has received treatment from numerous private physicians.  Accordingly, on remand all outstanding VA treatment records and any updated private treatment records should be obtained and associated with the claims file. 

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran corrective VCAA notice pertaining to the issue of entitlement to service connection plantar fasciitis, to include notice pertaining to secondary service connection.

2.  Obtain all VA treatment records from September 1996 to present.  All attempts to obtain the records must be documented in the claims file.  

3.  Request that the Veteran complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for any updated private treatment records related to plantar fasciitis.  

4.  Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of his right foot plantar fasciitis.  The Veteran's claims file and a copy of this remand must be made available to, and contemporaneously reviewed by, the examiner.  Then, the examiner should address the following: 

a.  Whether it is at least as likely as not (i.e. a 50 percent probability or more) that the Veteran's right foot plantar fasciitis is etiologically related to active service, to include his in-service foot injury?

b.  Whether it is at least as likely as not (i.e. a 50 percent probability or more) that the Veteran's right foot plantar fasciitis was caused or aggravated by the his service-connected arthritis of the first metatarsophalangeal joint or arthritis of the right tibiotalar joint with residual tendinitis.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.
Aggravated means chronically worsened beyond the natural progression.

A complete rationale for any opinion expressed  must be provided.  

5.  After conducting any other development warranted, readjudicate the issue on appeal.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


